The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-14, and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Marsh et al., US 4,128,903, which discloses an enveloping body 21 (Figures 3-5) comprising an enclosed volume, a connection to a hose and nozzle for supplying and discharging air to change a pressure of the enclosed volume (column 3, line 56 et seq.), a tubular construction (Figure 5) having a closed cross-section (Figure 4), and an inner circumference that increases (via outward reactive forces from the leg stump) as the pressure is raised toward ambient or atmospheric pressure, because the plastic balls within the enclosed volume can then be redistributed as the enveloping body is released, doffed, and donned (column 3, line 60, to column 4, line 12; column 2, lines 42-44).  Regarding claims 4, 5, 13, 16, and 21, the welding seams or webs 22-25 are capable of transmitting tensile forces, with the material(s) being of plastic and airtight and maintaining compartmentalization (column 3, lines 51-56).  Regarding claims 6-10 and 17-20, the hose or “hollow space” (Figure 3) is routed partially circumferentially about the inner and outer circumferences in a partial circular or helical shape, is elastic in the 21.  The further limitations of other dependent claims are readily apparent from the above discussion and referenced passages.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al., US 4,128,903.  The inner surface having adhesive regions would have been obvious to the ordinary practitioner in order to assist or replace the bandaging (column 1, lines 59-68; column 2, lines 30-35) so as to expedite rehabilitation (column 1, lines 9-18 and 32-43; column 2, lines 47-51 and 60-68).
Claims 1-3 and 12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by La Point, US 1,057,562.  The enveloping body or pneumatic sleeve 3, upon removal from the shell 5, uncoils when further inflated and pressurized through the valve 4, because the inner and outer walls of the body 3 are non-elastic yet flexible (lines 47-52 and 62-65 of the specification).  The uncoiling innately increases the inner circumference of the enveloping body 3, with the outer stump sock 6 offering limited resistance.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Herbst, DE 837 293.  Figure 5 illustrates an enveloping body in the form of a prosthetic finger that opens upon fluid pressurization and thus imparts a greater effective inner circumference for holding larger objects (machine translation: paragraphs 0021, 0022, 0025, 0027).  A “tube” is not necessarily cylindrical, and if Applicant’s variants (claims 7-9, 12, and 18-20; Figures 2-3 and 5-6) are “tubular” (claim 1, line 6), then so is one of Herbst’s prosthetic fingers, particularly in the absence of any definition (MPEP § 2111.01) for plainly setting forth the metes and bounds of such a term.
:
GB 2116432 A:	Figures 1-6: “closed” and “open” embodiments.

			Response to Applicant’s Remarks
Applicant’s own interpretation of “closed cross-section” (e.g., amended claim 1 at line 6) is broad, as evidenced by page 7, lines 13-14, of Applicant’s specification, and Applicant’s Figures 2-3 and 5 in conjunction with instant claims 7-9, 12, and 18-20 (MPEP § 2111+).  Applicant further asserts that “in the absence of the residual limb or another external force applied to the Marsh device, the inner circumference actually decreases as the pressure within the volume is filled with air” (Applicant’s reply of November 4, 2020: sentence bridging pages 9 and 10).  The examiner agrees, but the scope of amended claim 1 and others is broad enough to encompass a body that envelopes or engages a residual limb, which exerts outward forces along its length to define inner circumferences, some of which are expanded outwardly, when the pressure is raised to enable freer movement of the small plastic balls (Marsh et al.: column 2, lines 42-44; column 4, lines 3-4 and 12-13; MPEP § 2114).
Similar arguments apply to La Point: the present claims do not require that other components be omitted; “comprising” (e.g., Applicant’s claim 1, line 2) is open-ended or inclusive (MPEP § 2111.03), and “cross-section” (amended claim 1, line 6) is also broad, as explained above.  Because the enveloping body is “rectangular” (La Point: line 75) and “wrapped around the stump like a bandage after it is inflated” (lines 64-65), further inflation would tend to force the body back toward its neutral or pre-formed state.  Other issues are adequately addressed in the grounds of rejection above.
THIS ACTION IS MADE FINAL (MPEP § 706.07(a)).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to DAVID H WILLSE at telephone number (571)272-4762.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774